 PEERLESSEAGLE COAL COMPANYPeerlessEagleCoalCompany and United MineWorkers of America,Petitioner.Case 9-RC-10925September16, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 9 onFebruary 3, 1975, an election by secret ballot wasconducted under the direction and supervision of theRegional Director among the employees in the stipu-lated unit on February 13, 1975. At the conclusion ofthe election, the parties were furnished a tally of bal-lots which showed that of approximately 157 eligiblevoters 50 cast ballots for, and 98 cast ballots against,the Petitioner, and 2 cast challenged ballots. Thechallenged ballots are insufficient in number to af-fect the results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affecting theresults of the election.Pursuant to Section 102.69 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, the Regional Director conducted an inves-tigation of the issues raised by the objections. Duringthe course of the investigation, the parties were re-quested to submit statements of their positions withrespect to the objections and evidence in supportthereof. Both parties complied with this request. OnApril 15, 1975, the Regional Director issued and dulyserved on the parties his Report on Objections. In hisreport, the Regional Director recommended that Ob-jections I and 2 be overruled in their entirety andthat the Board issue an appropriate Certification ofResults of Election. Thereafter, the Petitioner filedexception only to the Regional Director's ruling as toObjection 2, and a supporting brief. The Employerfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-357ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The parties stipulated and we find the followingemployees constitute a unit appropriate for purposesof collective bargaining within the meaning of Sec-tion 9(c) of the Act:All production, preparation and maintenanceemployees of the Employee at its coal mine andpreparation plant located near Summersville,West Virginia but excluding all office clericalemployees, guards, professional employees andsupervisors as defined in the Act.5.The Board has considered the RegionalDirector's report, the Petitioner's exception, and thebriefs filed by the parties, and hereby adopts the Re-gional Director's recommendations.The only exception filed by the Petitioner per-tained to Petitioner's Objection 2.The Petitioner's Objection 2 asserts that it did notreceive theExcelsior Ilist until 8 days before the elec-tion, thereby depriving it of a sufficient opportunityto communicate with the employees prior to the elec-tion.The record in the instant proceeding discloses thatthe Regional Office mailed duplicate originals of theStipulation for Certification Upon Consent Election(herein Stipulation) to both parties on January 27,1975. In agreement with the parties, the Stipulationprovided for the election to be conducted on Febru-ary 13, 1975. The Employer agreed to furnish theExcelsiorlist at the same time it returned the execu-ted Stipulation. On January 31, 1975, the RegionalOffice received from the Employer its executed copyof the Stipulation and theExcelsiorlist.These docu-ments were received by the Regional Office 12 daysprior to the election. However, the executed Stipula-tion from the Petitioner was not received by the Re-gional Office until February 3, 1975, only 10 daysbefore the election. On the same date that the Re-gional Office received the executed Stipulation fromthe Petitioner, it forwarded theExcelsiorlist to thePetitioner.TheExcelsiorrule requires the employer to filewith the Regional Director an election eligibility listcontaining the names and addresses of all eligiblevoters within 7 days after approval by the RegionalDirector of an election agreement or after a directionof election, and this information must be made avail-able by the Regional Director to all parties in theelection proceeding.1Excelsior Underwear Inc,156 NLRB 1236 (1966).220 NLRB No. 62 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn adopting theExcelsiorrule, the Board notedthat disclosure under it will maximize the likelihoodthat all voters will be exposed to arguments for, aswell as against, union representation; it will permitthe employees to make a more fully informed andreasoned choice; it will tend to eliminate challengesto voters based solely on lack of knowledge of theiridentity;many objections to election will be settledwell in advance of the election; and the public inter-est will be furthered in obtaining more prompt reso-lution of questions of representation.As a means of implementing theExcelsiorrule, theBoard adopted internal guidelines, which provide asfollows:Request for eligibility list:Upon approval ofan election agreement, or upon issuance of a di-rection of election, the employer should be re-quested to prepare a list of eligible voters andtheir addresses. The Employer must file the eli-gibility list with the Regional Director within 7days after approval of the election agreement, orafter the Regional Director or the Board has di-rected an election. The Regional Director shallmake the list available to all parties in the case*Serviceof list:Immediately upon receipt, theRegional Director should send the list by certi-fiedmail to all parties to the election. If anyparty desires to pick the list up at the office, areceipt for the list should be obtained showingtime and date of delivery. [National Labor Rela-tionsBoard FieldManual,§§11312.1and11312.2.]With respect to the selection of an election datethe internal guidelines provide as follows:Selection of an election date:An election maynot be held sooner than ten days after the Re-gional Director has received the list of namesand addresses of the eligible voters. Where theparties jointly wish a prompt election, presum-ably the employer will make the list available inless than seven days. If the parties are pressingfor an early election, the 10-day period can beprovisionally calculated from the date it is esti-mated the list will arrive in the Regional Office.[National Labor Relations Board Field Manual,§ 11302.1.]In the instant case, the Employer furnished the listof eligible voters prior to the approval of the electionagreements by the Regional Director and 12 daysbefore the election. Although the Regional Office didnot mail the list to the Petitioner until February 3,1975, 10 days prior to the election, this delay wasnecessitated by the fact that the Petitioner's executedStipulation was not received until February 3, 1975,the earliest date, under the circumstances, that theRegional Office properly could have mailed the listand did so. It is apparent, therefore, that the Employ-er and the Regional Office met all the requirementsof theExcelsiorrule. In this factual context, there-fore,we find that the requirements ofExcelsiorweresatisfied.Accordingly, we shall overrule the objec-tion in its entirety and certify the results of the elec-tion.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for United Mine Workersof America, and that said labor organization is notthe exclusive representative of all the employees, inthe unit herein involved, within the meaning of Sec-tion 9(a) of the National Labor Relations Act, asamended.